T.C. Memo. 2020-104



                        UNITED STATES TAX COURT



         MAPLE LANDING, LLC, EFFINGHAM MANAGERS, LLC,
                TAX MATTERS PARTNER, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



      Docket No. 1996-18.                          Filed July 9, 2020.



      Anson H. Asbury, Ethan J. Vernon, and Gilbert L. Carey, Jr., for petitioner.

      Christopher D. Bradley, Jason P. Oppenheim, John W. Sheffield III, and

John T. Arthur, for respondent.



                          MEMORANDUM OPINION


      LAUBER, Judge: This is one of many cases in this Court involving char-

itable contribution deductions for conservation easements. Currently before the

Court are cross-motions for partial summary judgment filed by the Internal Reve-
                                        -2-

[*2] nue Service (IRS or respondent) and by petitioner. The questions presented

by these motions are substantially identical to those decided adversely to the

taxpayers in PBBM-Rose Hill, Ltd. v. Commissioner, 900 F.3d 193 (5th Cir.

2018); Oakbrook Land Holdings, LLC v. Commissioner, 154 T.C. __ (May 12,

2020); Coal Prop. Holdings, LLC v. Commissioner, 153 T.C. 126 (2019); Oakhill

Woods, LLC v. Commissioner, T.C. Memo. 2020-24; and Belair Woods, LLC v.

Commissioner, T.C. Memo. 2018-159. Following the analyses in those opinions

we will grant respondent’s motion and deny petitioner’s cross-motion.

                                    Background

      There is no dispute as to the following facts, which are drawn from the peti-

tion, the parties’ motion papers, and the attached declarations and exhibits. Maple

Landing, LLC (Maple Landing), is a Georgia limited liability company (LLC) that

has operated at all times as a partnership for Federal income tax purposes. Maple

Landing had its principal place of business in Georgia when its petition was filed.

      In December 2008 Maple Landing acquired, by contribution from HRH

Investments, LLC (HRH), a 293-acre tract of land in Effingham County, Georgia.

On December 30, 2010, Maple Landing donated a conservation easement over 283

acres of that tract to the Georgia Land Trust (GLT or grantee), a “qualified organi-
                                        -3-

[*3] zation” for purposes of section 170(h)(3).1 We will refer to this 283-acre tract

as the conserved area or the Property. The deed of easement was recorded the

same day.2

      The easement deed recites the conservation purposes and generally prohibits

commercial or residential development. But it reserves certain rights to Maple

Landing as grantor, including the rights to conduct commercial agricultural and

timber-harvesting activities within the conserved area. Maple Landing also re-

served the right to construct within the conserved area “a limited number of im-

provements and buildings.” These improvements could include the development

of “woods roads” for permitted agricultural and forestry activities, construction of

agricultural buildings (including barns and sheds) covering up to 50% of a desig-


      1
        All statutory references are to the Internal Revenue Code (Code) in effect
for the year at issue, and all Rule references are to the Tax Court Rules of Practice
and Procedure. We round monetary amounts to the nearest dollar.
      2
       HRH or its affiliates contributed other tracts of land in Effingham County
to other LLCs, and Effingham Managers, LLC, petitioner in this case, served as
tax matters partner for most of these LLCs. Each LLC granted a conservation
easement to GLT. The IRS has challenged the charitable contribution deductions
claimed by the LLCs for those other donations. See Englewood Place, LLC v.
Commissioner, T.C. Memo. 2020-105; Riverside Place, LLC v. Commissioner,
T.C. Memo. 2020-103; Village at Effingham, LLC v. Commissioner, T.C. Memo.
2020-102; Oakhill Woods, LLC v. Commissioner, T.C. Memo. 2020-24; Belair
Woods, LLC v. Commissioner, T.C. Memo. 2018-159; Red Oak Estates, LLC v.
Commissioner, T.C. Dkt. No. 13659-17; Cottonwood Place, LLC v. Commission-
er, T.C. Dkt. No. 14076-17.
                                        -4-

[*4] nated one-acre plot, maintenance of existing roads, and the construction of

two residential driveways and utilities (including water, septic, and power lines) to

serve two adjacent five-acre residential parcels owned by an affiliate of Maple

Landing.

      The deed recognizes the possibility that the easement might be extinguished

at some future date. In the event the Property were sold following judicial extin-

guishment of the easement, paragraph 17 of the deed provided that “[t]he amount

of the proceeds to which Grantee shall be entitled, after the satisfaction of any and

all prior claims, shall be determined, unless otherwise provided by Georgia law at

the time, in accordance with the Proceeds paragraph.” (Neither party contends

that Georgia law “otherwise provide[s].”) Paragraph 19, captioned “Proceeds,”

specified that the grantee’s share of any future proceeds would be determined

      by multiplying the fair market value of the Property unencumbered by
      this Conservation Easement (minus any increase in value after the
      date of this Conservation Easement attributable to improvements) by
      the ratio of the value of the Conservation Easement at the time of this
      conveyance to the value of the Property at the time of this conveyance
      without deduction for the value of the Conservation Easement.

      Maple Landing timely filed Form 1065, U.S. Return of Partnership Income,

for its taxable year beginning December 30, 2010, and ending December 31, 2010.

On that return it claimed a charitable contribution deduction of $6,791,000 for its
                                        -5-

[*5] donation of the easement. Maple Landing relied on an appraisal by David R.

Roberts, who used the “before and after method” to determine the easement’s fair

market value (FMV).3

      Maple Landing included with its return a Form 8283, Noncash Charitable

Contributions, executed by Mr. Roberts and GLT. When a taxpayer donates

property (other than publicly traded securities) valued in excess of $5,000, the

taxpayer must provide on Form 8283 specified information about the donated

property, including the date and method of acquisition and the donor’s “cost or

adjusted basis.” In the relevant boxes on Form 8283 Maple Landing wrote “see

attachment” or “SA” and appended a three-page attachment. The attachment

stated that the Property had been “acquired by donor” on December 18, 2008, by

“purchase/exchange.” With respect to “cost or adjusted basis” Maple Landing

stated:

      A declaration of the taxpayer’s basis in the property is not included in
      * * * the attached Form 8283 because of the fact that the basis of the

      3
       Petitioner represents that Maple Landing’s cost basis for the 293-acre tract
was $506,265. Assuming that to be true, Mr. Roberts’ valuation supposed that the
Property had appreciated in value by more than 1,300% during one of the worst
financial crises to hit the United States since the Great Depression. Mr. Roberts
was the original appraiser in numerous other conservation easement cases that this
Court has decided. See, e.g., Plateau Holdings, LLC. v. Commissioner, T.C.
Memo. 2020-93; Woodland Prop. Holdings, LLC v. Commissioner, T.C. Memo.
2020-55; Oakhill Woods, LLC v. Commissioner, T.C. Memo. 2020-24.
                                        -6-

[*6] property is not taken into consideration when computing the amount
     of the deduction.

      The IRS selected Maple Landing’s 2010 return for examination. On Octo-

ber 30, 2017, the IRS issued Maple Landing a timely notice of final partnership

administrative adjustment (FPAA) disallowing the charitable contribution deduc-

tion in full because Maple Landing had not shown that the requirements of section

170 were met. The FPAA alternatively determined that, if any deduction were

allowable, Maple Landing had not established that the FMV of the easement ex-

ceeded $0. The FPAA determined a 40% “gross valuation misstatement” penalty

under section 6662(h) and (in the alternative) a 20% accuracy-related penalty

under other provisions of section 6662(a).

      Petitioner timely petitioned this Court for readjustment of the partnership

items, see sec. 6226(f), and the parties filed cross-motions for partial summary

judgment. Respondent contends that the charitable contribution deduction was

properly disallowed for two independently sufficient reasons. First, he contends

that the conservation purpose underlying the easement is not “protected in

perpetuity,” see sec. 170(h)(5)(A), because the easement deed fails to comply with

the regulations governing judicial extinguishment, see sec. 1.170A-14(g)(6),

Income Tax Regs. Second, he contends that Maple Landing did not attach to its
                                        -7-

[*7] 2010 return, as the regulations require, a fully completed appraisal summary

on Form 8283. See sec. 1.170A-13(c)(2)(i)(B), Income Tax Regs. Petitioner con-

tends that Maple Landing complied with all regulatory requirements and (if it did

not) that the regulations imposing these requirements are invalid. We have reject-

ed all of petitioner’s arguments in cases involving substantially similar deeds of

easement, and we do so again here.

                                     Discussion

A.    Summary Judgment Standard

      The purpose of summary judgment is to expedite litigation and avoid costly,

unnecessary, and time-consuming trials. See FPL Grp., Inc. & Subs. v. Commis-

sioner, 116 T.C. 73, 74 (2001). We may grant partial summary judgment regard-

ing an issue as to which there is no genuine dispute of material fact and a decision

may be rendered as a matter of law. Rule 121(b); Elec. Arts, Inc. v. Commission-

er, 118 T.C. 226, 238 (2002). Petitioner has alleged no genuine dispute of materi-

al fact affecting the two questions that respondent has proposed for summary adju-

dication. We conclude that these issues may appropriately be adjudicated sum-

marily.
                                        -8-

[*8] B.      Judicial Extinguishment

      The Code generally restricts a taxpayer’s charitable contribution deduction

for the donation of “an interest in property which consists of less than the taxpay-

er’s entire interest in such property.” Sec. 170(f)(3)(A). But there is an exception

for a “qualified conservation contribution.” Sec. 170(f)(3)(B)(iii), (h)(1). For the

donation of an easement to be a “qualified conservation contribution,” the conser-

vation purpose must be “protected in perpetuity.” Sec. 170(h)(5)(A).

      The regulations set forth detailed rules for determining whether this “pro-

tected in perpetuity” requirement is met. Of importance here are the rules govern-

ing the mandatory division of proceeds in the event the property is sold following

a judicial extinguishment of the easement. See sec. 1.170A-14(g)(6), Income Tax

Regs. The regulations recognize that “a subsequent unexpected change in the con-

ditions surrounding the [donated] property * * * can make impossible or impracti-

cal the continued use of the property for conservation purposes.” Id. subdiv. (i).

Despite that possibility, “the conservation purpose can nonetheless be treated as

protected in perpetuity if the restrictions are extinguished by judicial proceeding”

and the easement deed ensures that the charitable donee, following sale of the

property, will receive a proportionate share of the proceeds and use those proceeds

consistently with the conservation purposes underlying the original gift. Ibid. In
                                         -9-

[*9] effect, the “perpetuity” requirement is deemed satisfied because the sale

proceeds replace the easement as an asset deployed by the donee “exclusively for

conservation purposes.” Sec. 170(h)(5)(A).

      The judicial extinguishment provisions of the deed in this case are substan-

tially similar to those that we considered in Coal Prop. Holdings, 153 T.C. 130-

131. Following our reasoning in that case, we conclude that Maple Landing’s

deed fails to satisfy the “protected in perpetuity” requirement for two reasons.

      First, the regulatory fraction used in the deed to determine the grantee’s

proportionate share of post-extinguishment proceeds is applied, not to the full sale

proceeds--an amount presumably equivalent to the FMV of the Property at the

time of sale--but to the proceeds “minus any increase in value after the date of this

Conservation Easement attributable to improvements.” Thus, the grantee’s share

is improperly reduced on account of (1) appreciation in the value of improvements

existing when the easement was granted plus (2) the FMV of any improvements

that the donor or its successors subsequently make to the Property. By reducing

the grantee’s share in this way, the deed violates the regulatory requirement that

the donee receive, in the event the Property is sold following extinguishment of

the easement, a share of proceeds that is “at least equal to the proportionate value

that the perpetual conservation restriction at the time of the gift, bears to the value
                                        - 10 -

[*10] of the property as a whole at that time.” See sec. 1.170A-14(g)(6)(ii),

Income Tax Regs.4

      As we have noted previously, the requirements of this regulation “are strict-

ly construed.” Carroll v. Commissioner, 146 T.C. 196, 212 (2016). Because the

grantee in this case “is not absolutely entitled to a proportionate share of * * *

[the] proceeds” upon a post-extinguishment sale of the Property, the conservation

purpose underlying the contribution is not “protected in perpetuity.” Coal Prop.

Holdings, 153 T.C. 127, 139 (quoting Carroll, 146 T.C. 212); accord, Plateau

Holdings, LLC v. Commissioner, T.C. Memo. 2020-93; Oakbrook Land Holdings,

LLC v. Commissioner, T.C. Memo. 2020-54. The U.S. Court of Appeals for the

Fifth Circuit has likewise sustained the disallowance of a charitable contribution

deduction where the judicial extinguishment provision of an easement deed in-

cluded a carve-out for donor improvements similar to that here. See PBBM-Rose

Hill, 900 F.3d at 208.

      4
       The pre-contribution improvements to the conserved area in this case
appear to be less substantial than in Coal Prop. Holdings, LLC v. Commissioner,
153 T.C. 126, 131 (2019). But the deed reserved to Maple Landing the right to
make post-contribution improvements to the conserved area, including the rights
(for example) to construct barns, sheds, roads, driveways, and utilities (including
water, septic, and power lines) to serve the conservation area and/or the adjacent
residential parcels. These factual differences have little impact on our analysis
because the regulation does not permit any reduction of the donee’s share on
account of such donor improvements.
                                        - 11 -

[*11] The easement deed here has a second problem, which was also present in

Coal Prop. Holdings. The grantee’s tentative share of the proceeds, as determined

under paragraph 19 of the deed, is adjusted further by paragraph 17. It provides

that the grantee’s share will be determined under the Proceeds paragraph, but only

“after the satisfaction of any and all prior claims.” Prior claims against the sale

proceeds might be held by various creditors of Maple Landing or its successors.

      It is not necessarily unreasonable for a deed to provide that prior claims may

be paid from sale proceeds. What is unreasonable is the requirement that all prior

claims be paid out of the grantee’s share of the proceeds, even if those claims

represent liabilities of Maple Landing or its successors. See Coal Prop. Holdings,

153 T.C. 145 n.5. Because the grantee’s share of the proceeds is improperly

reduced by carve-outs both for donor improvements and for claims against the

donor, the deed’s judicial extinguishment provisions do not satisfy the regulatory

requirements.

      If the regulation is interpreted, as we have interpreted it, to make Maple

Landing ineligible for a charitable contribution deduction, Maple Landing con-

tends that the regulation is invalid. It urges that section 1.170A-14(g)(6), Income

Tax Regs., is an “arbitrary and capricious” rule promulgated in violation of the

Administrative Procedure Act. And it contends that the regulation is substantively
                                        - 12 -

[*12] invalid under the test set forth in Chevron, U.S.A., Inc. v. Nat. Res. Def.

Council, Inc., 467 U.S. 837 (1984). We comprehensively addressed and rejected

both of these arguments in a recent Court-reviewed Opinion. See Oakbrook Land

Holdings, 154 T.C. at __ (slip op. at 15-33). We need not repeat that analysis

here.

        In sum, we hold that the conservation purpose underlying the easement was

not “protected in perpetuity” as required by section 170(h)(5)(A). For that reason

the charitable contribution deduction claimed by Maple Landing must be denied in

its entirety. See Coal Prop. Holdings, 153 T.C. 139. We will therefore grant

respondent’s motion for partial summary judgment on his first theory.5




        5
        Petitioner draws our attention to Priv. Ltr. Rul. 200836014 (Sept. 5, 2008)
(PLR), in which the IRS found unobjectionable an easement deed with a judicial
extinguishment clause resembling that here. Petitioner contends that respondent’s
interpretation of the regulation as set forth in that PLR is binding on respondent
under Auer v. Robbins, 519 U.S. 452, 461 (1997). Petitioner’s argument ignores
the fact that determinations embodied in a PLR “may not be used or cited as prece-
dent.” Sec. 6110(k)(3). The taxpayer in PBBM-Rose Hill brought the same PLR
to the Court of Appeals’ attention, but that court paid no heed to it, finding the
regulation unambiguous on its face. See PBBM-Rose Hill, Ltd. v. Commissioner,
900 F.3d 195, 207-208 (5th Cir. 2018). We have done the same. See Coal Prop.
Holdings, 153 T.C. 144. In Oakbrook Land Holdings, LLC v. Commissioner,
T.C. Memo. 2020-54, we dismissed reliance on Auer deference because “the ‘tra-
ditional tools of construction’ le[d] us to hold that the Commissioner’s construc-
tion of the regulation is correct even if we look at the question de novo.” Id.
at *25 (quoting Kisor v. Wilkie, 588 U.S. __, __, 139 S. Ct. 2400, 2415 (2019)).
                                         - 13 -

[*13] C.     Appraisal Summary

      Where a contribution of property (other than publicly traded securities) is

valued in excess of $5,000, the taxpayer must “obtain[] a qualified appraisal of

such property and attach[] to the return * * * such information regarding such

property and such appraisal as the Secretary may require.” Sec. 170(f)(11)(C).

The required information includes “an appraisal summary” that must be attached

“to the return on which such deduction is first claimed for such contribution.”

Deficit Reduction Act of 1984 (DEFRA), Pub. L. No. 98-369, sec. 155(a)(1)(B),

98 Stat. at 691; see sec. 1.170A-13(c)(2), Income Tax Regs. The IRS has pre-

scribed Form 8283 to be used as the “appraisal summary.” Jorgenson v. Commis-

sioner, T.C. Memo. 2000-38, 79 T.C.M. 1444, 1450. Failure to comply

with this requirement generally precludes a deduction. See sec. 170(f)(11)(A)

(providing that “no deduction shall be allowed” unless a taxpayer meets the

appraisal summary requirements of section 170(f)(11)(C)).

      In his response to petitioner’s cross-motion, respondent contends that Maple

Landing’s deduction should be disallowed because it failed to attach to its return a

properly completed appraisal summary. Petitioner contends that Maple Landing

strictly (or at least substantially) complied with the applicable regulation. In the

alternative it contends that the regulation is invalid.
                                       - 14 -

[*14] The regulation requires the donor to “[a]ttach a fully completed appraisal

summary” to the tax return on which the charitable contribution deduction is first

claimed. Sec. 1.170A-13(c)(2)(i)(B), Income Tax Regs. A fully completed ap-

praisal summary must include “[t]he manner of acquisition * * * and the date of

acquisition of the [donated] property by the donor” as well as “[t]he cost or other

basis of the property.” Id. subpara. (4)(ii)(D) and (E). “If a taxpayer has reason-

able cause for being unable to provide the information required * * * (relating to

the manner of acquisition and basis of the contributed property), an appropriate

explanation should be attached to the appraisal summary.” Id. subdiv. (iv)(C)(1).

      In the relevant boxes on its Form 8283 Maple Landing wrote “see attach-

ment” and appended a three-page attachment. The attachment said that the Pro-

perty had been acquired by the donor on December 18, 2008, by “purchase/ex-

change.” Petitioner represents that Maple Landing actually acquired the 293 acres

in December 2008 by contribution from HRH. The attachment said that Maple

Landing would not provide cost basis information “because of the fact that the

basis of the property is not taken into consideration when computing the amount

of the deduction.” The taxpayers in Oakhill Woods, at *7-*8, and Belair Woods,
116 T.C.M. at 326-327, had attached the same text, verbatim, to the Forms

8283 enclosed with their returns.
                                        - 15 -

[*15] We hold that Maple Landing did not report its cost basis information as the

regulation requires and as Form 8283 directs. The explanation it attached, far

from showing that it was unable to provide this information, simply asserted that

the information was not necessary. In effect, Maple Landing asserted that taxpay-

ers are free to ignore the requirement that they report cost basis. “Asserting that

one may ignore a requirement does not constitute strict compliance with it.”

Oakhill Woods, at *13; Belair Woods, 116 T.C.M. at 327-328.

      In Bond v. Commissioner, 100 T.C. 32, 41-42 (1993), we held that some of

the reporting requirements in section 1.170A-13, Income Tax Regs., can be satis-

fied by substantial, rather than by literal, compliance. “The doctrine of substantial

compliance is designed to avoid hardship in cases where a taxpayer does all that is

reasonably possible, but nonetheless fails to comply.” Durden v. Commissioner,

T.C. Memo. 2012-140, 103 T.C.M. 1762, 1763. Substantial compliance

may be shown where the taxpayer “provided most of the information required” or

made omissions “solely through inadvertence.” Hewitt v. Commissioner, 109 T.C.
258, 265 & n.10 (1997), aff’d without published opinion, 166 F.3d 332 (4th Cir.

1998). But in order to substantially comply, the taxpayer must satisfy all reporting

requirements that relate “to the substance or essence of the statute.” Bond, 100
T.C. 41 (quoting Taylor v. Commissioner, 67 T.C. 1071, 1077 (1977)).
                                       - 16 -

[*16] We hold that Maple Landing did not substantially comply because its failure

to supply cost basis violated the essence of the statute. In enacting DEFRA’s

heightened reporting requirements, Congress aimed to give the IRS tools that

would enable it to identify inflated charitable contribution deductions. See RERI

Holdings I, LLC v. Commissioner, 149 T.C. 1, 16-17 (2017), aff’d sub nom. Blau

v. Commissioner, 924 F.3d 1261 (D.C. Cir. 2019). The requirement to disclose

cost basis when that information is reasonably obtainable is necessary to facilitate

the Commissioner’s efficient identification of overvalued property. Unless the

taxpayer complies with the requirement that he disclose his cost basis and the date

and manner of acquiring the property, the Commissioner will be deprived of an

essential tool that Congress intended him to have. See Oakhill Woods, at *15-

*22; Belair Woods, 116 T.C.M. at 328-330.6


      6
        Petitioner contends that Maple Landing supplied, elsewhere on its tax
return, information from which its cost basis could be derived, e.g., on Schedule L,
Balance Sheets per Books. We have rejected that argument previously and reject
it again here. See Oakhill Woods, at *19-*20; Belair Woods, 116 T.C.M.
at 329. The regulation requires that “[a]n appraisal summary shall include” infor-
mation about basis. Sec. 1.170A-13(c)(4)(ii)(E), Income Tax Regs. The explicit
disclosure of basis on Form 8283 is essential in alerting the Commissioner as to
whether (and to what extent) further investigation may be needed. Where the tax-
payer states on Form 8283 (as Maple Landing did) that basis information will not
be provided, revenue agents cannot be required to sift through hundreds of pages
of complex returns looking for possible clues about what the taxpayer’s cost basis
might be.
                                       - 17 -

[*17] Nor is this a case where the taxpayer did “all that is reasonably possible,”

Durden, 103 T.C.M. at 1763, or omitted information “solely through inad-

vertence,” Hewitt, 109 T.C. 265 n.10. Maple Landing explicitly declined to

report its cost basis information, asserting that this information was unnecessary

because “basis * * * is not taken into consideration when computing the amount of

the deduction.” This was not an instance of inadvertent omission but of a con-

scious election not to supply information damaging to its position.7

      Finally, petitioner in its cross-motion contends that the regulation requiring

disclosure of “cost or other basis” on the appraisal summary is invalid. According

to petitioner, this regulation does not “give effect to the unambiguously expressed

intent of Congress” and is thus invalid under Chevron, U.S.A., Inc., 467 U.S.

at 842-843. The taxpayer in Oakhill Woods, at *22-*27, made precisely the same

argument and we rejected it. We do so again here.

      For these reasons we hold that Maple Landing did not comply, strictly or

substantially, with the regulatory reporting requirements. Accord, Oakhill Woods,

at *21-*22; Loube v. Commissioner, T.C. Memo. 2020-3, at *15-*23; Belair

      7
       Given our disposition, we need not decide whether Maple Landing provid-
ed inaccurate information concerning “[t]he manner of acquisition * * * and the
date of acquisition of the property by the donor,” sec. 1.170A-13(c)(4)(ii)(D),
Income Tax Regs., or (if it did) whether that failure would have supplied sufficient
grounds, standing alone, for disallowance of the charitable contribution deduction.
                                       - 18 -

[*18] Woods, 116 T.C.M. at 329-330. This failure supplied an indepen-

dent ground for denial of its charitable contribution deduction.8

      To reflect the foregoing,


                                                An order will be issued granting

                                       respondent’s motion for partial summary

                                       judgment and denying petitioner’s cross-

                                       motion.




      8
       Section 170(f)(11)(A)(ii)(II) provides that a charitable contribution deduc-
tion may be allowed, notwithstanding the taxpayer’s failure to comply with the
appraisal summary requirements, “if it is shown that the failure to meet such
requirements is due to reasonable cause and not to willful neglect.” Petitioner has
not advanced a “reasonable cause” defense under this provision and has adduced
no facts that would be relevant in determining its availability.